Citation Nr: 1616426	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a skin disorder and, if so, whether service connection is warranted for the claimed disability.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a headache disorder and, if so, whether service connection is warranted for the claimed disability.

3. Entitlement to service connection for an acquired psychiatric disorder.

4. Entitlement to service connection for joint pain.

5. Entitlement to service connection for a back disability.

6. Entitlement to service connection for a left foot disability.

7. Entitlement to service connection for hearing loss of the left ear.

8. What initial evaluation is warranted for hearing loss of the right ear from October 30, 2010?

9. What initial evaluation is warranted for tinnitus from October 30, 2010?

10. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to July 1969 with additional periods of active duty for training.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2009, July 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the Board at an October 2015 hearing conducted at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a skin disorder, headache disorder, acquired psychiatric disorder, left foot disability, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2005 rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for a skin disorder as well as entitlement to service connection for a headache disorder on the merits.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement or submit new and material evidence within one year of the rating decision.

2. Evidence received since the May 2005 rating decision is not cumulative of the evidence of record at the time of the prior denial as it relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for skin and headache disorders and raises a reasonable possibility of substantiating the Veteran's claims of service connection.

3. The Veteran has not been diagnosed with a disability manifested by unspecified joint pain at any point during the appeal period.

4. The Veteran has not been diagnosed with a back disability at any point during the appeal period.

5. The Veteran has not been diagnosed with a hearing loss of the left ear for VA purposes at any point during the appeal period.

6. The Veteran's right ear hearing loss is productive of Level I hearing acuity.

7. In an October 2015 statement, the Veteran withdrew the appeal of the issue of entitlement to an increased initial evaluation for tinnitus.

CONCLUSIONS OF LAW

1. The May 2005 rating decision which denied the Veteran's application to reopen a claim of entitlement to service connection for a skin disorder and entitlement to service connection for a headache disorder on the merits is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the May 2005 rating decision in connection with Veteran's claim of entitlement to service connection for a skin disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Evidence received since the May 2005 rating decision in connection with Veteran's claim of entitlement to service connection for a headache disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4. A chronic disability manifested by unspecified joint pain was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

5. A chronic back disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

6. A left ear hearing loss was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).

7. The criteria for an initial compensable evaluation for a right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.85, Diagnostic Code 8100 (2015).

8. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an increased initial evaluation for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.
  
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested, or that VA examinations are in order.  While the representative has requested remand for an additional examination addressing the Veteran's hearing loss, there has been no assertion, nor indication in the record, of an increase in severity of this disorder.  As such, a remand is not warranted with respect to this issue.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (the mere passage of time does not, in and of itself, warrant additional development).  

Finally, as noted above, the Veteran was provided a hearing before the Board in October 2015.  The Board finds that the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
  
The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


I. Application to Reopen

VA denied the Veteran's application to reopen a claim of entitlement to service connection for a skin disorder, and a claim of entitlement to service connection for a headache disorder on the merits in a May 2005 rating decision.  Evidence on file at this time included the Veteran's service treatment records and VA treatment records.  The Veteran was notified of this decision and of his procedural and appellate rights, but he did not perfect a timely appeal of this decision or submit new and material evidence within one year of the denial.  Therefore, the May 2005 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the May 2005 rating decision includes a limited number of VA treatment records, the report of a January 2011 VA contract examination, and the Veteran's October 2015 testimony before the Board.  Significantly, the VA treatment records note the Veteran experiences hyperpigmentation on the face, neck, hairline and ears.  Further, the January 2011 VA contract examination report notes a diagnosis of headaches.  Finally, the Veteran testified in October 2015 that a private doctor has related both disorders to his active service, specifically due to herbicide exposure.  The Board notes that, solely for the purpose of reopening, the Veteran's testimony is deemed credible.  Id.

In light of the low threshold established by the United States Court of Appeals for Veterans Claims (Court) in Shade, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claims of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the claims of entitlement to service connection for skin and headache disorders must be reopened.  However, for the reasons discussed in the REMAND section below, additional development is required prior to an appellate decision on the merits of the Veteran's claims.

II. Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who served 90 days or more after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) (West 2014) and 38 C.F.R. § 3.309(a), including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 .

The Veteran claims entitlement to service connection for a disability manifested by joint pain, a back disability, and a left ear hearing loss.  Regardless of the circumstances of the Veteran's service, the current, competent evidence of record does not include a diagnosis of left ear hearing loss, a back disability, or a disability resulting in pain in unspecified joints.  The report of a December 2010 VA contract examination found the Veteran does not suffer from hearing loss of the left ear for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Further, even though the Veteran complains of back and generalized joint pain, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Veteran has not identified any competent medical records which may support a current diagnosis of left ear hearing loss for VA purposes, a back disability, or a disability resulting pain in unspecified joints.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt rule does not apply in this case.  As such, the Board finds that the Veteran's claims of entitlement to service connection for a left ear hearing loss, a back disability and a disability manifested by joint pain must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Initial Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right ear hearing loss has been evaluated as noncompensable under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2015).  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, at a December 2010 VA contract examination, pure tone thresholds for the right ear, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
30
45
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment for the right ear is I.  See 38 C.F.R. § 4.86(a).  Since the Veteran's left ear is not service-connected for hearing loss, the Board will assign a numeric designation of I pursuant to 38 C.F.R. § 4.85(f) for purposes of determining the Veteran's disability evaluation from Table VII.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.

The Board acknowledges the Veteran's contentions that his service-connected right ear hearing loss warrants a compensable evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board finds that the audiological evidence of record preponderates against entitlement to a compensable rating for the Veteran's right ear hearing loss at any point in appeal period.  Fenderson.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's hearing loss (i.e., difficulty understanding speech in the presence of background noise) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's right ear hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity and clarity, which is precisely what is contemplated in the rating assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran himself reported at the December 2010 VA contract examination that he does not experience any overall functional impairment due to his right ear hearing loss.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted either based on symptoms related to service-connected right ear hearing loss, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

IV. Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  The appellant has withdrawn the issue of an increased initial evaluation for tinnitus; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a skin disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a headache disorder is reopened.

Entitlement to service connection for a disability manifested by joint pain of unspecified joints is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for hearing loss of the left ear is denied.

Entitlement to an initial compensable evaluation for hearing loss of the right ear is denied.

The issue of entitlement to an increased initial evaluation for tinnitus is dismissed.


REMAND

The remaining issues on appeal must be remanded for additional development prior to a Board decision.  Initially, the record indicates the Veteran was scheduled for a VA dermatology appointment in October 2015.  At his October 2015 Board hearing, the Veteran testified that this appointment had been rescheduled for December 2015.  Further, the Veteran testified that he is in receipt of treatment for his claimed skin disorder at a VA Community Based Outpatient Clinic located on or near Fort McPherson.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  In order to ensure the Board's ability to review a complete record, any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

With respect to the claims of entitlement to service connection for an acquired psychiatric disorder, the Veteran was provided a VA contract posttraumatic stress disorder examination in October 2012.  While the examiner opined that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD, a diagnosis of anxiety disorder, not otherwise specified, and a schizotypal personality disorder was rendered.  While the Veteran initially filed a claim for PTSD, VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, a claim of entitlement to service connection for a specific psychiatric disorder includes any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id.  To date however, the AOJ has not adjudicated the Veteran's claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  Further, the October 2012 VA contract examiner did not address the etiology of the diagnoses offered.  As such, a remand is required to obtain such an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Likewise, at a January 2011 VA contract examination, the Veteran was diagnosed with headaches and a number of left foot conditions.  However, as no opinion addressing the etiology of these disorders was provided, a remand is required to obtain these opinions as well.  Id.

Finally, the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is impacted by the outcome of his service connection claims on appeal and therefore, is inextricably intertwined with these issues.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, any treatment records generated by VA facilities pertaining to treatment for a skin disorder must be obtained.  If the AOJ cannot locate such records, the attempts that were made to locate them must be documented, and an explanation provided in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Forward the claims file to the VA examiner that conducted the October 2012 VA contract PTSD examination, if available.  If this examiner is not available, forward the claims file to another examiner with the appropriate clinical expertise.  If the examiner determines that an additional in-person examination would be beneficial, one is to be arranged.  The entire claims file, to include all VBMS and Virtual VA records, as well as a copy of this REMAND, must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicating testing and/or consultations must also be accomplished. 

Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is to opine whether it is at least as likely as not (probability of at least 50 percent) that any psychiatric disorder other than PTSD had its onset or is otherwise etiologically related to the Veteran's period of active service.

A complete rationale must be provided for all opinions expressed.

3. Forward the claims file to the VA examiner that conducted the January 2011 VA contract examination, if available.  If this examiner is not available, forward the claims file to another examiner with the appropriate clinical expertise.  If the examiner determines that an additional in-person examination would be beneficial, one is to be arranged.  The entire claims file, to include all VBMS and Virtual VA records, as well as a copy of this REMAND must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicating testing and/or consultations must also be accomplished. 

Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is to opine whether it is at least as likely as not (probability of at least 50 percent) that any headache and/or left foot disability had its onset or is otherwise etiologically related to the Veteran's period of active service, to include exposure to herbicides.

A complete rationale must be provided for all opinions expressed.

4. Schedule the Veteran for a VA examination to address the nature and etiology of any current skin disorder.  The entire claims file, to include all VBMS and Virtual VA records, as well as a copy of this REMAND, must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicating testing and/or consultations must also be accomplished. 

Following a review of the claims file, and examination of the Veteran, the examiner is to diagnose any current skin disorder and opine whether it is at least as likely as not (probability of at least 50 percent) that any such disorder had its onset or is otherwise etiologically related to the Veteran's periods of active service.

A complete rationale must be provided for all opinions expressed.

5. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


